ACCEPTED
                                                                                                 03-15-00619-CV
                                                                                                         7321479
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                            10/9/2015 8:57:49 PM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK
                             IN THE COURT OF APPEALS
                             THIRD DISTRICT OF TEXAS
                                                                                 FILED IN
                                                                          3rd COURT OF APPEALS
KEITH WILEY                                  §                                AUSTIN, TEXAS
                                             §                            10/9/2015 8:57:49 PM
       Plaintiff                             §                              JEFFREY D. KYLE
                                             §                                    Clerk
vs.                                          §              03-15-00619-CV
                                             §
HOCUTT, INC.                                 §
                                             §
       Defendant.                            §

              DEFENDANT HOCUTT, INC.’S MOTION TO DISMISS
                INTERLOCUTORY APPEAL OF PLAINTIFF

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes Now, Hocutt, Inc., one of the Defendants in the above-styled case,

and files this Motion to Dismiss Interlocutory Appeal filed by Plaintiff Keith

Wiley and would should the Court the following:

                                                 I.

       By Order dated September 11, 2015, the 201st District Court of Travis

County, Texas granted Defendant Hocutt, Inc.’s Traditional and No Evidence

Motion for Summary Judgment.

       On or about October 1, 2015, Plaintiff Keith Wiley filed a Motion for an

Interlocutory Appeal and an Interlocutory Appeal. The Court has no Jurisdiction

for this appeal. The Motion for an Interlocutory Appeal sited Texas Rules of

Appellant Procedure 168(c) as the basis for his Motion. Defendant would assert


DEFENDANT HOCUTT, INC.’S MOTION TO DISMISS INTERLOCUTORY APPEAL OF PLAINTIFF          PAGE 1
herein that no such rule of Appellant Procedure exists and therefore Plaintiff has no

basis for the filing of his Motion.

       Further, Plaintiff’s Interlocutory Appeal sites that it is filed pursuant to

Texas Civil Practice and Remedies Code 51.014; however, upon review of Civil

Practice and Remedies Code §51.014, the summary judgment granted in favor of

Defendant Hocutt, Inc. in this case does not meet any of the specific criteria set

forth in §51.014. The Court may only exercise jurisdiction over final judgments or

orders that are otherwise appealable. Lehman v. Har-Con Corp., 39 S.W.3d 191,

195, 205 (Tex. 2001).

       Accordingly, Defendant herein moves the Court to deny Plaintiff’s Motion

for an Interlocutory Appeal and dismiss Plaintiff’s Interlocutory Appeal, and for

such other and further relief to which it may be justly entitled.


                                             Respectfully submitted,

                                             NEAL P. FLAGG, P.C.

                                        By: /s/ Neal P. Flagg
                                            NEAL P. FLAGG
                                            State Bar No.: 07102500
                                            7 Innisbrook Court
                                            Frisco, Texas 75034
                                            Telephone: (214) 727-9941
                                            Facsimile: (972) 722-5307
                                            Email: neal@nealflagglaw.com

                                             ATTORNEY FOR DEFENDANT
                                             HOCUTT, INC.

DEFENDANT HOCUTT, INC.’S MOTION TO DISMISS INTERLOCUTORY APPEAL OF PLAINTIFF   PAGE 2
                         CERTIFICATE OF CONFERENCE

       Defendant attempted to contact Plaintiff Keith Wiley to discuss the contents

of this Motion but was unsuccessful and/or unable to reach agreement about the

contents of the Motion.



                                             /s/ Neal P. Flagg
                                             NEAL P. FLAGG




DEFENDANT HOCUTT, INC.’S MOTION TO DISMISS INTERLOCUTORY APPEAL OF PLAINTIFF   PAGE 3
                             CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing has

been forwarded on this 9th day of October, 2015 to the following:


Via E-Service and Email
Keith Wiley
1714 Rutland Drive, #318
Austin, Texas 78758
Plaintiff, Pro-Se


                                             /s/ Neal P. Flagg
                                             NEAL P. FLAGG




DEFENDANT HOCUTT, INC.’S MOTION TO DISMISS INTERLOCUTORY APPEAL OF PLAINTIFF   PAGE 4